The cause having been briefed and orally argued, the order of October 24, 1990, 436 Mich 880, granting leave to appeal is vacated, and leave to appeal is denied because the Supreme Court is no longer persuaded that the questions presented should be reviewed. Court of Appeals Nos. 108566, 108567.
Boyle, J.
I would resubmit this matter for further briefing on the question of the significance under the discovery rule of the language in Larson v Johns-Manville Sales Corp, 427 Mich 301, 319 (1986), that *870the statute of limitations period begins to run on the date the plaintiff knew or should have known of his "disease.”